Exhibit 10.9

CHANGE IN CONTROL AGREEMENT

This Change in Control Agreement (this “Agreement”) is made effective as of
February 27, 2015 (the “Effective Date”), by and between Hamilton Bank, a
federally-chartered savings bank (the “Bank”) and Ellen R. Fish (“Executive”).
Any reference to the “Company” shall mean Hamilton Bancorp, Inc., the stock
holding company of the Bank.

WHEREAS, the Bank wishes to assure itself of the continued services of Executive
as Executive Vice President of the Bank (the “Executive Position”) for the
period provided in this Agreement; and

WHEREAS, in order to induce Executive to continue employment with the Bank and
to provide further incentive to achieve the financial and performance objectives
of the Bank, the parties desire to specify the benefits which shall be due to
Executive in the event of a Change in Control (as defined below).

NOW THEREFORE, in consideration of the mutual agreements herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

1. Term of Agreement. The term of this Agreement shall commence as of the
Effective Date and shall continue thereafter for a period of two (2) years.
Commencing on the first anniversary date of this Agreement (the “Anniversary
Date”) and continuing on each Anniversary Date thereafter, the term of this
Agreement shall renew for an additional year such that the remaining term of
this Agreement is always two (2) years provided, however, that in order for this
Agreement to renew, the disinterested members of the Board of Directors of the
Bank (the “Board”) must take the following actions within the time frames set
forth below prior to each Anniversary Date: (i) at least sixty (60) days prior
to the Anniversary Date, conduct a comprehensive performance evaluation and
review of Executive for purposes of determining whether to extend this
Agreement; and (ii) affirmatively approve the renewal or non-renewal of this
Agreement, which decision shall be included in the minutes of the Board’s
meeting. If the decision of such disinterested members of the Board is not to
renew this Agreement, then the Board shall provide Executive with a written
notice of non-renewal (“Non-Renewal Notice”) at least thirty (30) days and not
more than sixty (60) days prior to any Anniversary Date, such that this
Agreement shall terminate at the end of twenty-four (24) months following such
Anniversary Date. The failure of the disinterested members of the Board to take
the actions set forth herein before any Anniversary Date will result in the
automatic non-renewal of this Agreement, even if the Board fails to
affirmatively issue the Non-Renewal Notice to Executive. If the Board fails to
inform Executive of its determination regarding the renewal or non-renewal of
this Agreement, the Executive may request, in writing, the results of the
Board’s action (or non-action) and the Board shall, within thirty (30) days of
the receipt of such request, provide a written response to Executive. Reference
herein to the term of this Agreement shall refer to both such initial term and
such extended terms. Notwithstanding the foregoing, in the event that the
Company or the Bank has entered into an agreement to effect a transaction which
would be considered a Change in Control as defined below, then the term of this
Agreement shall be extended and shall terminate twenty-four (24) months
following the date on which the Change in Control occurs.



--------------------------------------------------------------------------------

2. Definitions. The following words and terms shall have the meanings set forth
below for purposes of this Agreement.

(a) Base Salary. Executive’s “Base Salary” for purposes of this Agreement shall
mean the annual rate of base salary paid to Executive by the Bank.

(b) Change in Control. For purposes of this Agreement, the term “Change in
Control” shall mean the occurrence of any of the following events:

(i) Merger: The Company or the Bank merges into or consolidates with another
entity, or merges another bank or corporation into the Bank or the Company, and
as a result, less than a majority of the combined voting power of the resulting
corporation immediately after the merger or consolidation is held by persons who
were stockholders of the Company or the Bank immediately before the merger or
consolidation;

(ii) Acquisition of Significant Share Ownership: There is filed, or is required
to be filed, a report on Schedule 13D or another form or schedule (other than
Schedule 13G) required under Sections 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended, if the schedule discloses that the filing person or
persons acting in concert has or have become the beneficial owner of 25% or more
of a class of the Company’s or the Bank’s voting securities; provided, however,
this clause (ii) shall not apply to beneficial ownership of the Company’s or the
Bank’s voting shares held in a fiduciary capacity by an entity of which the
Company directly or indirectly beneficially owns 50% or more of its outstanding
voting securities;

(iii) Change in Board Composition: During any period of two consecutive years,
individuals who constitute the Company’s or the Bank’s Board of Directors at the
beginning of the two-year period cease for any reason to constitute at least a
majority of the Company’s or the Bank’s Board of Directors; provided, however,
that for purposes of this clause (iii), each director who is first elected by
the board (or first nominated by the board for election by the stockholders or
corporators) by a vote of at least two-thirds (2/3) of the directors who were
directors at the beginning of the two-year period or who is appointed to the
board as the result of a directive, supervisory agreement or order issued by the
primary federal regulator of the Company or the Bank or by the Federal Deposit
Insurance Corporation (“FDIC”) shall be deemed to have also been a director at
the beginning of such period; or

(iv) Sale of Assets: The Company or the Bank sells to a third party all or
substantially all of its assets.

(c) Good Reason. For purposes of this Agreement, “Good Reason” shall mean a
termination by Executive, without Executive’s express written consent, any of
the following occurs:

(i) a material reduction in Executive’s Base Salary or benefits provided to
Executive (other than a reduction or elimination of Executive’s benefits under
one or more benefit plans maintained by the Bank as part of a good faith,
overall reduction or

 

2



--------------------------------------------------------------------------------

elimination of such plans or benefits applicable to all participants in a manner
that does not discriminate against Executive (except as such discrimination may
be necessary to comply with applicable law));

(ii) a material reduction in Executive’s authority, duties or responsibilities
from the position and attributes associated with the Executive Position or a
successor position held by the Executive immediately prior to the effective date
of the Change in Control;

(iii) a relocation of Executive’s principal place of employment by more than
twenty-five (25) miles from the Bank’s main office location as of the date of
this Agreement; or

(iv) a material breach of this Agreement by the Bank.

Notwithstanding the foregoing, prior to any termination of employment for Good
Reason, Executive must first provide written notice to the Board within ninety
(90) days following the initial existence of the condition, describing the
existence of such condition, and the Bank shall thereafter have the right to
remedy the condition within thirty (30) days of the date the Board received the
written notice from Executive, but the Bank may waive its right to cure. If the
Bank remedies the condition within such thirty (30) day cure period, then no
Good Reason shall be deemed to exist with respect to such condition. If the Bank
does not remedy the condition within such thirty (30) day cure period, then
Executive may deliver a notice of termination for Good Reason at any time within
sixty (60) days following the expiration of such cure period.

(d) Termination for Cause. Termination for Cause shall mean termination because
of, in the good faith determination of the Board, Executive’s:

(i) personal dishonesty;

(ii) willful misconduct;

(iii) incompetence;

(iv) breach of fiduciary duty involving personal profit;

(v) intentional failure to perform stated duties;

(vi) willful violation of any law, rule or regulation (other than traffic
violations or similar offenses) or final cease-and-desist order; or

(vii) material breach by Executive of any provision of this Agreement.

3. Benefits upon Termination in Connection with a Change in Control. In the
event of Executive’s involuntary termination of employment by the Bank for
reasons other than Termination for Cause, or a voluntary termination of
employment by Executive for Good Reason occurring on or after a Change in
Control, the Bank shall pay Executive, or in the event of

 

3



--------------------------------------------------------------------------------

Executive’s subsequent death, Executive’s beneficiary or estate, as the case may
be, as severance pay, a cash lump sum payment equal to two (2) times the sum of
her (i) highest rate of Base Salary, and (ii) the highest annual bonus paid to,
or earned by, Executive during the current calendar year of Executive’s date of
termination or either of the two (2) calendar years immediately preceding
Executive’s date of termination. Such payment shall be payable within thirty
(30) days following Executive’s date of termination, and will be subject to
applicable withholding taxes.

In addition, the Bank will continue to provide to Executive with life insurance
coverage and non-taxable medical and dental insurance coverage substantially
comparable (and on substantially the same terms and conditions) to the coverage
maintained by the Bank for Executive immediately prior to her termination under
the same cost-sharing arrangements that apply for active employees of the Bank
as of Executive’s date of termination. Such continued coverage shall cease upon
the earlier of: (i) the date which is two (2) years from Executive’s date of
termination or (ii) the date on which Executive becomes a full-time employee of
another employer, provided Executive is entitled to the benefits that are
substantially similar to the health and welfare benefits provided by the Bank.
If the Bank cannot provide one or more of the benefits set forth in this
paragraph because Executive is no longer an employee, applicable rules and
regulations prohibit such benefits or the payment of such benefits in the manner
contemplated, or it would subject the Bank to penalties, then the Bank shall pay
Executive a cash lump sum payment reasonably estimated to be equal to the value
of such benefits or the value of the remaining benefits at the time of such
determination. Such cash payment shall be made in a lump sum within thirty
(30) days after the later of Executive’s date of termination or the effective
date of the rules or regulations prohibiting such benefits or subjecting the
Bank to penalties.

4. 280G Cutback. Notwithstanding anything in this Agreement to the contrary, in
no event shall the aggregate payments or benefits to be made or afforded to
Executive under this Agreement , either as a stand-alone benefit or when
aggregated with other payments to, or for the benefit of, Executive
(collectively referred to as the “Change in Control Benefits”) that are
contingent on a change in control (as defined under Code Section 280G),
constitute an “excess parachute payment” under Code Section 280G or any
successor thereto, and in order to avoid such a result, Executive’s benefits
payable under this Agreement shall be reduced by the minimum amount necessary so
that the Change in Control Benefits that are payable to Executive are not
subject to penalties under Code Sections 280G and 4999.

5. Source of Payments. All payments provided in this Agreement shall be timely
paid by check or direct deposit from the general funds of the Bank (or any
successor to the Bank).

6. Entire Agreement. This Agreement embodies the entire agreement between the
Bank and Executive with respect to the matters agreed to herein. All prior
agreements between the Bank and Executive with respect to the matters agreed to
herein are hereby superseded and shall have no force or effect, except that this
Agreement shall not affect or operate to reduce any benefit or compensation
inuring to Executive of a kind elsewhere provided. No provision of this
Agreement shall be interpreted to mean that Executive is subject to receiving
fewer benefits than those available to Executive without reference to this
Agreement.

 

4



--------------------------------------------------------------------------------

7. No Attachment. Except as required by law, no right to receive payments under
this Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation, or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to affect any such action shall be null,
void, and of no effect.

8. Binding on Successors. The Bank shall require any successor or assignee,
whether direct or indirect, by purchase, merger, consolidation or otherwise, to
all or substantially all the business or assets of the Bank, expressly and
unconditionally to assume and agree to perform the Bank’s obligations under this
Agreement, in the same manner and to the same extent that the Bank would be
required to perform if no such succession or assignment had taken place.

9. Modification and Waiver.

(a) This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.

(b) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.

10. Required Provisions. Notwithstanding anything herein to the contrary, the
following provisions shall apply:

(a) The Board may terminate Executive’s employment at any time, but any
termination by the Bank’s Board other than termination for Cause shall not
prejudice Executive’s right to compensation or other benefits under this
Agreement. Executive shall have no right to receive compensation or other
benefits for any period after her termination for Cause.

(b) If Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) (12 U.S.C. §1818(e)(3)) or 8(g)(1) (12 U.S.C. §1818(g)(1)) of
the Federal Deposit Insurance Act, the Bank’s obligations under this Agreement
shall be suspended as of the date of service, unless stayed by appropriate
proceedings. If the charges in the notice are dismissed, the Bank may in its
discretion (i) pay Executive all or part of the compensation withheld while its
Agreement obligations were suspended and (ii) reinstate (in whole or in part)
any of its obligations which were suspended.

(c) If Executive is removed and/or permanently prohibited from participating in
the conduct of the Bank’s affairs by an order issued under Section 8(e)(4) (12
U.S.C. §1818(e)(4)) or 8(g)(1) (12 U.S.C. §1818(g)(1)) of the Federal Deposit
Insurance Act, all obligations of the Bank under this Agreement shall terminate
as of the effective date of the order, but vested rights of the contracting
parties shall not be affected.

 

5



--------------------------------------------------------------------------------

(d) If the Bank is in default as defined in Section 3(x)(1) (12 U.S.C.
§1813(x)(1)) of the Federal Deposit Insurance Act, all obligations under this
Agreement shall terminate as of the date of default, but this paragraph shall
not affect any vested rights of the contracting parties.

(e) All obligations under this Agreement shall be terminated, except to the
extent determined that continuation of this Agreement is necessary for the
continued operation of the Bank: (i) by the Comptroller of the Office of the
Comptroller of the Currency (the “OCC”) or his or her designee, at the time the
Federal Deposit Insurance Corporation (the “FDIC”) enters into an agreement to
provide assistance to or on behalf of the Bank under the authority contained in
Section 13(c) (12 U.S.C. §1823(c)) of the Federal Deposit Insurance Act; or
(ii) by the Comptroller or his or her designee at the time the Comptroller or
his or her designee approves a supervisory merger to resolve problems related to
operation of the Bank or when the Bank is determined by the Comptroller to be in
an unsafe or unsound condition. Any rights of the parties that have already
vested, however, shall not be affected by such action.

(f) Notwithstanding anything herein contained to the contrary, any payments to
Executive by the Bank or the Company, whether pursuant to this Agreement or
otherwise, are subject to and conditioned upon their compliance with
Section 18(k) of the Federal Deposit Insurance Act, 12 U.S.C. § 1828(k), and the
regulations promulgated thereunder in 12 C.F.R. Part 359.

(g) Notwithstanding anything else in this Agreement to the contrary, Executive’s
employment (other than Termination for Cause) shall not be deemed to have been
terminated unless and until Executive has a Separation from Service within the
meaning of Code Section 409A. For purposes of this Agreement, a “Separation from
Service” shall have occurred if the Bank and Executive reasonably anticipate
that either no further services will be performed by Executive after the date of
termination (whether as an employee or as an independent contractor) or the
level of further services performed is less than fifty (50) percent of the
average level of bona fide services in the thirty-six (36) months immediately
preceding the termination. For all purposes hereunder, the definition of
Separation from Service shall be interpreted consistent with Treasury Regulation
Section 1.409A-1(h)(ii).

(h) Notwithstanding the foregoing, in the event Executive is a Specified
Employee (as defined herein), then, solely, to the extent required to avoid
penalties under Code Section 409A, Executive’s payments shall be delayed until
the first day of the seventh month following Executive’s Separation from
Service. A “Specified Employee” shall be interpreted to comply with Code
Section 409A and shall mean a key employee within the meaning of Code
Section 416(i) (without regard to paragraph 5 thereof), but an individual shall
be a “Specified Employee” only if the Bank or Company is or becomes a publicly
traded company.

11. Governing Law. This Agreement shall be governed by the laws of the State of
Maryland but only to the extent not superseded by federal law.

12. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by binding arbitration, as an
alternative to civil litigation and without any trial by jury to resolve such
claims, conducted by a single arbitrator mutually acceptable to the Bank and
Executive, sitting in a location selected by the Bank within fifty (50)

 

6



--------------------------------------------------------------------------------

miles from the main office of the Bank, in accordance with the rules of the
American Arbitration Association’s National Rules for the Resolution of
Employment Disputes then in effect. Judgment may be entered on the arbitrator’s
award in any court having jurisdiction.

13. Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:

 

   To the Bank      

Hamilton Bank

501 Fairmount Avenue, Suite 200

Towson, MD 21286

      To Executive:      

Ellen R. Fish

7 Broadridge Lane

Lutherville, MD 21093

  

[Signature Page to Follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is entered into as of the date first above
written.

 

HAMILTON BANK By:

/s/ Robert A. DeAlmeida

Name: Robert A. DeAlmeida Title: President and CEO EXECUTIVE By:

/s/ Ellen R. Fish

Name: Ellen R. Fish Title : Executive Vice President and    Chief Lending
Officer

 

8